McGOWEN, Justice.
This is an appeal from an order overruling a demurrer filed by the appellant, the Lampton-Eeid Company, to a cross-bill of Allen and Ball, the appellees, which order granted the appellant an appeal “to settle the principles of the case.”
The main contention of appellant is that the cross-bill is a collateral attack on a former decree against appellees in the same court, while appellees contend that, it is a direct attack. If we should hold with the appellant the bill is readily and easily amendable as to formal allegation and the formal prayer of the cross-bill. That being true, an opinion by us on the merits would simply point out wherein the cross-bill was defective, if it is, in formal allegation and prayer, and thereupon the cross-bill would, or could, be amended. That being our conclusion, we are of the opinion that the appeal would not “settle all of the.controlling principles” of the-case, and, in conformity with the practice established by this court in its construction of section 14 of the Code of 1930, we have decided on our own motion to dismiss this appeal. It should not have been granted by the chancellor. See Liberty Trust Co. v. Planters’ Bank, 155 Miss. 721, 124 So. 341; Miller v. Klingman, 156 Miss. 795, 126 So. 838; Randall v. Randall, 156 Miss. 656, 126 So. 484; Carothers v. Bank of Baldwyn, 158 Miss. 602, 131 So. 111; Moore v. White, 161 Miss. 390, 137 So. 99.
Appeal dismissed.